NOTICE OF ALLOWANCE

Election/Restrictions

Claims 12-13 and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-9 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 5-9 and 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on 20 December 2021.

The application has been amended as follows: 

In claim 5, line 6, delete “and/or” and between “first component” and “a coating of a second component”, insert “and”, line 7, delete “comprising” and between “second component” and “a copolymer”, insert “comprises”, line 8, delete “(methyl)” and between 

In claim 6, line 2, delete “coating is” and between “wherein the” and “liquid during”, insert “coatings are”.

In claim 7, line 2, delete “coating” and between “wherein the” and “and touch-dry”, insert “coatings”, line 2, delete “coating” and between “temperatures of the” and “are not greater”, insert “coatings”.

In claim 8, line 3, delete “hot”.

In claim 12, line 4, delete “(methyl)” and between “fluorinated” and “acrylate”, insert “methyl”.

In claim 13, line 3, between “homopolymer” and “, and a copolymer”, insert “of perfluoroalkyl”.

In claim 19, line 2, delete “, or a standard equivalent to FM4922 or FM4910”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an exhaust pipe/method for manufacturing an exhaust pipe of claims 12 or 5.  The nearest prior art is Williams et al. (US 2005/0005990 A1).  However, Williams does not disclose an exhaust pipe or method as set forth in claims 12 or 5.  Williams does not disclose a coating of a second component, wherein the second component comprises a copolymer of a fluorinated alkene and vinyl ether and a homopolymer of fluorinated methyl acrylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782